DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 15/173,273, hereinafter 273. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16/793,049
15/173,273
1.  A method, comprising: processing, by a device comprising a processor, first information, received via electronic, non-




converting, by the device, the first information into machine-readable rules indicative of the terms of the agreements associated with the respective software for the communication system and a network configuration representation of the machine-readable rules, wherein the 












determining, by the device, whether the first configuration of the communication system satisfies a defined criterion; 






and outputting, by the device, a graphical representation and a first audio representation of the first configuration of the virtual machines for association with the server devices.

17.  A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: processing first information received in non-spoken, electronic format and configured in human-readable language and indicative of terms of a first legal agreement, wherein the human-readable language comprises a language that is able to be spoken by a human; 















and displaying an audio representation of the configuration of the virtual machines.

19.  A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: processing first information received in non-spoken, electronic format and configured in human-readable language and indicative of terms of compliance agreements for a communication system, wherein the communication system is arranged according to a configuration of virtual machines and server devices; 





















determining whether the configuration satisfies a defined criterion based on comparing the machine-readable rules and the first information indicative of the configuration, and wherein the first information is received as pictorial information; 

and outputting, by the device, a graphical representation and an audio representation of the first information indicative of the configuration.


converting, by the device, the first information into machine-readable rules indicative of the terms of the agreements associated with the respective software for the communication system and a network configuration representation of the machine-readable rules, wherein the 

based on a result of comparing the machine-readable rules, the network configuration representation of the machine-readable rules and the first configuration, determining, by the device, whether the first configuration of the 

and outputting, by the device, a graphical representation and a first audio representation of the first configuration of the virtual machines for association with the server devices.

17.  A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: processing first information received in non-spoken, electronic format and configured in human-readable language and indicative of terms of a first legal agreement, wherein the human-readable language comprises a language that is able to be spoken by a human; 



and displaying an audio representation of the configuration of the virtual machines.

19.  A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: processing first information received in non-spoken, electronic format and configured in human-readable language and indicative of terms of compliance agreements for a communication system, wherein the human-readable language is able to be spoken by a human, wherein the communication system is arranged according to a configuration of virtual machines and server devices; 



determining whether the configuration of the communication system satisfies a defined criterion based on comparing the machine-readable rules and first information indicative of the configuration, and wherein the first information is received as pictorial information; 

and outputting, by the device, a graphical representation and an audio representation of the first information indicative of the configuration.




	Likewise, claims 2-16, 18, and 20 are rejected, at least, based on their respective dependencies on claims 1, 17, and 19.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	More specifically, claim 17 recites the limitation, “wherein the first information is received as audio”.  However, the first information is defined in the claim as “processing first information received in non-spoken, electronic format”.  Potential problem: the first information being audio appears to contradict the claim’s statement for the first information and could potentially be related to issues with 35 U.S.C. 101 (based on the applicant’s response to how the first information is meant to be utilized).  The current problem: the two conflicting terms makes the limitation ambiguous as it is not clear as to what, audio information refers.  For example: Does the audio information refer to spoken input from a user?  Does the audio information refer to secondary information that is received alongside the first information such that the first information comprises received spoken and non-spoken input?  Does the audio information refer to receiving the electronic information via an audio input in the realm of a legacy telephonic modem (such as one operating in a fax machine)?  For examination purposes, the limitation will be treated as if the modem limitation is accurate.  However, 
Claim 19 recites the limitation, “wherein the first information is received as pictorial information”.  The term pictorial information is ambiguous because it is not clear if the system is referring to an actual picture in the sense that someone drafted an SLA on a piece of paper and the system is able to interpret the scanned draft into rules, or if the pictorial information is image information in the sense of a server image that is a picture of a server (for example) at a particular point in time.  Paragraph 0039 of the applicant’s specification does not provide further clarification as it refers to the pictorial information is “pictorial/image” information.  Thus, for examination purposes, the limitation will be treated as if a system image is accurate.  However, appropriate correction is required.  Claim 20 is, at least, rejected based on its dependency on claim 19.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (Pre-Grant Publication No. US 2014/0149591 A1), hereinafter Bhatt, in view of Brown et al. (Audio Representation of Graphs: A Quick Look), hereinafter Brown.

2.	With respect to claim 1, Bhatt taught a method, comprising: processing, by a device comprising a processor, first information, received via electronic, non-spoken input, representative of human-readable language and indicative of terms of agreements associated with respective software for a communication system (0248, where the SLA is indicative of terms of agreement, it is received electronically which is non-spoken, and it is representative of human-readable language as it is an SLA.  It is to be noted that under broadest reasonable interpretation, even if the SLA was written as software code, it is still a human-readable language as humans are capable of reading software code), wherein the communication system is arranged according to a first configuration of virtual machines and server devices (0089, where the SLA dictates the allocation of the cloud computing resources, which can be seen as virtual machines and servers in 0059), wherein an agreement of the agreements identify the first configuration of virtual machines and server devices, and wherein the agreements comprise license agreements for the respective software (0059 shows the configurable cloud computing resources and virtual machines and server devices and wherein the software licenses, as well as the SLA which dictates the assignments, can be seen in 0089, lines 1-9 & 15-18 respectively); converting, by the device, the first information into 
	However, while Bhatt did teach outputting a graphical representation of the topology (0364, the GUI), Bhatt did not explicitly state outputting, by the device, a graphical representation and a first audio representation of the topology.  On the other hand, Brown did teach outputting, by the device, a graphical representation and a first audio representation of the topology (pages 84-85, section 3, the earcons that describe the generated topology).  Both of the systems of Bhatt and Brown are directed towards provided graphical representations for a user to view and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Bhatt, to utilize audio representations of the graphical topology, as taught by Brown, in order to provide a system that would provide access to the graphical representations to a larger group of users, such as those that may not be able to view the graphical representation.

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Bhattacharya taught wherein the operations further comprise, based on an outcome of the determining whether the first configuration satisfies the defined criterion, generating a recommendation for a second configuration of the virtual machines, the server devices and the respective software in the communication system (0275, lines 1-7, where the infrastructure represents server resources in accordance with 0271, lines 1-4); and outputting, by the device, at least one of a second graphical representation of the second configuration or a second audio representation of the second configuration (Brown: pages 84-85, section 3, the earcons that describe the generated topology teaches the audio representation limitation). 

4.	As for claim 3, it is rejected on the same basis as claim 2.  In addition, Bhattacharya taught wherein the machine-readable rules conformed to an industry standard that comprises a protocol identifying translation rules for converting agreement information to machine-readable rule information (0089, lines 1-18, where the SLA is converted into machine readable code, such as binary for example, in order to be executed), and wherein different agreement information is associated with different machine-readable rules (0089, lines 1-18, where under BRI, the SLA is an agreement between a user and a service, which is associated with different rules.  For example, if user A requires a certain level of performance and user B requires a different level of performance, then the rules for user A’s SLA are set to establish performance level A, while the rules for user B’s SLA are set to establish performance level B).

5.	As for claim 4, it is rejected on the same basis as claim 2.  In addition, Bhattacharya taught wherein the first information indicative of the first configuration further comprises resource information indicative of memory and processing associated with the virtual machines (0059, lines 1-9).

6.	As for claim 5, it is rejected on the same basis as claim 2.  In addition, Bhattacharya taught wherein the defined criterion is associated with enhancing respective values of the license agreements for the respective software (0246, lines 1-13).

7.	As for claim 6, it is rejected on the same basis as claim 5.  In addition, Bhattacharya taught wherein the generating the recommendation for the second configuration of the virtual machines, the server devices and the respective software comprises generating the second configuration of the communication system comprising migration of a virtual machine from a first server device of the server devices to a second server device of the server devices based on a determination that the first configuration of the communication system fails to satisfy the defined criterion relative to the enhancing the values of the license agreements for the respective software (0155, all, where this shows a plurality of different rules from which the migration was decided and the one that is chosen is done so because it satisfies the need criteria, which implicitly teaches that the other ones failed to satisfy the needed criteria.  Where the need criteria could be, being the most efficient migration technique); and wherein the 

8.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Bhattacharya taught wherein the defined criterion is associated with reducing a likelihood of a legal penalty associated with a violation of the license agreements for the respective software (0089, all, where this constitutes the intended results of the system, without stating how such results are achieved and is thus not given patentable weight.  Accordingly, if the system satisfies the likely agreements, then that would be criteria associated with reducing the legal penalty associated with a violation, as the violation is less likely to occur if the criteria is being met).

9.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Bhattacharya taught wherein the defined criterion is associated with reducing a cost of the communication system (0105, lines 1-7, where this constitutes the intended results of the system, without stating how such results are achieved and is thus not given patentable weight.  Accordingly, if the system becomes more efficient, then that would be criteria associated with reducing a cost).

10.	As for claim 9, it is rejected on the same basis as claim 2.  In addition, Bhattacharya taught wherein the generating the recommendation for the second configuration of the virtual machines, the server devices and the respective software 

11.	As for claim 10, it is rejected on the same basis as claim 1.  In addition, Bhattacharya taught identifying, by the device, a selected number of the license agreements to satisfy the defined criterion, wherein the defined criterion is associated with maintaining licensing cost below a defined value while obtaining a defined resource utilization level (0089, all, where maintaining licensing cost below a defined level, without explaining where the definition exists or etc. is claiming the intended use of the system as the defined level with respect to utilization could simply be a level that the user desires and nothing more.  Accordingly, the selected number could be a single SLA); and reporting, by the device, information about a financial and resource impact of utilizing the selected number of the license agreements (0065, all, where the reports can be seen.  Likewise, the financial reporting can be seen in 0089, lines 1-8).

12.	As for claim 11, it is rejected on the same basis as claim 1.  In addition, Bhattacharya taught identifying, by the device, a selected number of the license agreements to satisfy the defined criterion, wherein the defined criterion is associated with avoiding a legal penalty while obtaining a defined resource utilization level (0089, all, where the selected number could be a single SLA, and where avoiding a legal 

13.	As for claim 12, it is rejected on the same basis as claim 1.  In addition, Bhattacharya taught wherein the machine-readable rules are a function of resources used to qualify the license agreements and software of the respective software for the virtual machines, and wherein the resources comprise a number and speed of associated central processing units (0059, lines 1-9, where the resources are provisioned based on the SLAs).

14.	As for claim 13, it is rejected on the same basis as claim 2.  In addition, Bhatt taught wherein the generating the recommendation for the second configuration of the virtual machines, the server devices and the respective software comprises generating a notification that the first configuration is not a recommended configuration (0104, where the migration being feasible, based on the fulfilled criteria is a positive recommendation.  Thus, if it is not feasible, then that is the system not recommending the configuration under broadest reasonable interpretation).

15.	As for claim 14, it is rejected on the same basis as claim 1.  In addition, Bhattacharya taught facilitating, by the device, execution of the first configuration based 

16.	As for claim 15, it is rejected on the same basis as claim 2.  In addition, Bhattacharya taught facilitating, by the device, execution of the recommendation (0155, all, where this shows a plurality of different rules from which the migration was decided).

17.	As for claim 16, it is rejected on the same basis as claim 1.  In addition, Bhattacharya taught wherein the defined criterion is with a function of locale-specific restrictions for the terms (0063, lines 1-9).

18.	With respect to claim 17, Bhattacharya taught a device, comprising: a processor (0004); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (0005), comprising: processing first information received in non-spoken, electronic format and configured in human-readable language and indicative of terms of a first legal agreement, wherein the human-readable language comprises a language that is able to be spoken by a human (0248, where the SLA is indicative of terms of agreement, it is received electronically which is non-spoken, and it is representative of human-readable language as it is an SLA.  It is to be noted that under broadest reasonable interpretation, even if the SLA was written as software code, it is still a human-readable language as humans are capable of reading software code); converting the first information into machine-readable business rules indicative of the terms of the first legal agreement and a 
	However, while Bhatt did teach outputting a graphical representation of the topology (0364, the GUI), Bhatt did not explicitly state displaying an audio representation.  On the other hand, Brown did teach displaying an audio representation (pages 84-85, section 3, the earcons that describe the generated topology).  Both of the systems of Bhatt and Brown are directed towards provided graphical representations for a user to view and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Bhatt, to utilize audio representations of the graphical topology, as taught by Brown, in order to provide a system that would provide access to the graphical representations 

19.	As for claim 18, it is rejected on the same basis as claim 17.  In addition, Bhattacharya taught wherein the machine-readable rules are first machine-readable rules, and wherein the operations further comprise: converting, to second machine-readable rules, second information for a second legal agreement; and at least one of selecting between or combining the first legal agreement and the second legal agreement based on evaluating the first machine-readable rules and the second machine-readable rules relative to a defined criterion (0155, all, where this shows a plurality of different rules from which the migration was decided).

20.	With respect to claim 19, Bhattacharya taught a non-transitory machine-readable storage medium (0005), comprising executable instructions that, when executed by a processor, facilitate performance of operations (0004), comprising: processing first information received in non-spoken, electronic format and configured in human-readable language and indicative of terms of compliance agreements for a communication system (0248, where the SLA is indicative of terms of agreement, it is received electronically which is non-spoken, and it is representative of human-readable language as it is an SLA.  It is to be noted that under broadest reasonable interpretation, even if the SLA was written as software code, it is still a human-readable language as humans are capable of reading software code), wherein the communication system is arranged according to a configuration of virtual machines and 
	However, while Bhatt did teach outputting a graphical representation of the topology (0364, the GUI), Bhatt did not explicitly state outputting, by the device, a graphical representation and a first audio representation of the topology.  On the other hand, Brown did teach outputting, by the device, a graphical representation and a first audio representation of the topology (pages 84-85, section 3, the earcons that describe 

21.	As for claim 20, it is rejected on the same basis as claim 19.  In addition, Bhattacharya taught wherein the operations further comprise generating a recommendation for the communication system based on the determining (0275, lines 1-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Glenn Brauen (Linked Audio Representation, Carleton University).
	(b)  Mess (Pre-Grant Publication No. US 2013/0031464 A1), a system that shows receiving a physical picture and generating and electronic representation based on the scanned data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452